SLOAN, J.
Defendant was convicted of perjury. He appeals from the judgment entered on the jury’s verdict. There is one assignment of error. It reads:
“The Court erred in failing to direct a verdict of acquittal.
“(1) There is no proof that an oath was administered.
“(2) There is no proof that Dorothy French, ■the Circuit Court Clerk, had legal authority to administer the oath.”
The two alleged failures of proof mentioned in the assignment refer, of course, to the trial of the cause in which it was charged that defendant had been a witness and had given perjured testimony.
The official court reporter who reported the case in which defendant had testified was a witness in the instant case. He testified that he had no independent recollection that defendant had been sworn prior to giving his testimony in the former ease. However, his official transcript of the pertinent portions of the record .in the prior trial was admitted without objection. This record stated that defendant had been sworn. This was sufficient evidence to require the issue to be submitted to the jury. State v. Mann, 1941, 219 NC 212, 13 SE2d 247, 132 ALR 1309; Koehler v. State, 1935, 218 Wis 75, 260 NW 421; The People v. Wright, 1926, 324 Ill 29, 154 NE 408, ORS 8.360. There was no denial that this record did not speak the truth.
In respect to the second contention in the assignment OES 44.320 provides that a clerk of the court *285may administer an oath. The court took judicial notice of this authority and so instructed the jury.
The assignment of error is without merit and the judgment is affirmed.